Title: To George Washington from Henry Knox, 18 October 1780
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     Camp, Bergen County 18 Octo.
                     1780.
                  
                  I have received a letter from Lt Colonel David Mason,
                     superintendent of the laboratory of Springfield, dated 30 ulto, enclosing a
                     copy of a resolution of Congress for dismissing him from any further service at
                     that post.
                  I take the liberty to inform Your Excellency that Col. Mason has
                     been employed, by my direction, at Springfield for the summer past in making
                     fuzes, a species of laboratory preparation that requires peculiar skill and
                     nicety. In case of a siege, the whole success of a bombardment must depend on
                     the accuracy with which they are executed. His practice and perfection in this
                     branch have produced fuzes whose exact operation cannot be surpassed by any
                     made in Europe, and induced me to place my whole reliance on him for this
                     essential article in the arduous operations expected this campaign. I have
                     given him orders for such a number as will require many months to execute with
                     his present assistance. The apparent prospect for their use may be less now
                     than at the time I gave him directions; but it is indispensibly necessary that
                     we should have a large number prepared against the next campaign.
                  I am entirely persuaded of the laudable motives which actuated
                     the honorable Congress in the dismission of Col. Mason; but I am very sorry
                     they did not know his present usefulness, therefore I pray Your Excellency to
                     write to that respectable body, requesting that he may be retained in service,
                     at least until he shall have finished the affair on which he is at work.
                  Under proper regulations I consider his talents and experience in
                     the preparation of all kinds of ordnance stores as highly beneficial to the
                     service. In the present instance he is necessary to the reputation of the corps
                     of artillery in particular, and of the American arms in general.
                  It is far from my intention to detract from the merit of any: We
                     have a great number of officers who are, and by experience will be, equal to
                     the service in all its parts; but at present they are on other duty, or are
                     deficient in the practice of this particular branch. I have the honor to be
                     with the highest respect Your Excellency’s most obedient servant
                  
                     H. Knox.
                  
               